Citation Nr: 1731243	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumtic stress disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1975 to January 1978.  
This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Milwaukee, Wisconsin.  

In the June 2010 rating decision, the RO adjudicated the issue of service connection for PTSD separately form the issue of service connection for depression and anxiety.  The Board has combined and recharacterized the issues to best reflect the broad scope of the single issue intended by the Veteran, as indicated by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2016, the Veteran withdrew his prior request for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2016).  

In November 2016, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  In November 2016, this case was remanded, in part, to afford the Veteran a VA examination, which was conducted in December 2016.  

During the December 2016 VA examination, the Veteran reported experiencing trauma during his childhood.  Specifically, it was reported that his family history was notable for violence between the Veteran's parents, for his father's abuse of his sister, and for his older brother's physical abuse towards him and his other siblings.  His interpersonal history was also notable for social difficulties from childhood on.  This was continued in the Marine Corps where the Veteran reported experiencing anxiety and social difficulty.  In particular, the Veteran recounted volunteering to be "choked out" by a sergeant during a training exercise, which rendered him unconscious for several minutes, and left him feeling fearful that he had died.  He also reported that he was next to a charge that detonated while he was in boot camp, and the resulting explosion was frightening.  The Veteran also reported being ostracized and threatened.  After reviewing the Veteran's treatment records and performing a mental status examination, the examiner diagnosed bipolar II disorder and generalized anxiety disorder.  The examiner stated the Veteran did not meet the criteria for PTSD, as he denied reexperiencing symptoms from his history of traumatic experiences.  The examiner then opined that the Veteran's bipolar II disorder and generalized anxiety disorder were less likely than not related to his military service.  The examiner explained that given the Veteran's traumatic experiences, which he reported as occurring before and after military service, "it was impossible to definitively tie the etiology of his mental health issues to his time in service."

A review of the Veteran's service treatment records show that on January 1975 service entrance physical examination, no mental disorders were noted.  Therefore, it must be presumed that the Veteran was in sound condition at the time of his examination, acceptance, and enrollment into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  As the Veteran must be presumed sound in this case, the burden then shifts to the government to rebut the presumption of soundness.  The presumption of soundness may be rebutted only by clear and unmistakable evidence that the Veteran's disability both (1) pre-existed his service and (2) was not aggravated by his service. Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Insofar as the December 2016 VA examination did not address the proper legal questions in this case, an addendum opinion is necessary to ascertain whether there is clear and unmistakable evidence that both (1) the Veteran's psychiatric disorders pre-existed service, and (2) that his psychiatric disorders were not aggravated by service.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the December 2016 VA examiner (if she is available, but if she is not available, from another qualified VA examiner) to determine the nature and etiology of the Veteran's psychiatric disorders.  If it is determined that the requested opinions may not be provided without an examination of the Veteran, such should be scheduled.  The examiner should review the Veteran's claims file (to include this remand) and then respond to the following questions:

(a) For each psychiatric disorder diagnosed, to include bipolar disorder II and generalized anxiety disorder, does the evidence of record clearly and unmistakably (i.e., it is undebatable) demonstrate that the Veteran had a psychiatric disorder prior to his active duty period of service from January 1975 to January 1978?

(b) If the answer to the above question is "yes," does the evidence clearly and unmistakably demonstrate (i.e., it is undebatable) that the Veteran's psychiatric disability, to include bipolar II disorder and generalized anxiety disorder, was not aggravated by his duty service from January 1975 to January 1978.  

In answering this question, the examiner should know that a lack of aggravation may be shown by establishing either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the pre-existing condition.  The examiner must also consider the Veteran's claimed in-service stressors.

(c) If the answer to either of the above questions is "no," is it at least as likely as not (50 percent or better probability) that the Veteran's psychiatric disorders, to include bipolar II disorder and generalized anxiety disorder, are related to his active duty service?  In answering this question, the examiner must again consider the Veteran's claimed in-service stressors.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




